                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

BOLIVAR EMILIO-MEDINA,

       Movant,

        v.                                                  Crim. No. 2:16-cr-17
                                                            Case No. 2:19-cv-1455
                                                            Judge Michael H. Watson
UNITED STATES OF                                             Magistrate Judge Kimberly A.
Jolson
AMERICA,

       Respondent.


                            REPORT AND RECOMMENDATION

       Movant, a federal prisoner, has filed a pro se motion under 28 U.S.C. § 2255 to vacate, set

aside, or correct sentence. (Doc. 451.) This case has been referred to the Magistrate Judge

pursuant to 28 U.S.C § 636(b) and Columbus’ General Order 14-1 regarding assignments and

references to United States Magistrate Judges.

       Pursuant to Rule 4(b) of the Rules Governing Section 2255 Cases in the United States

District Court (“Rule 4(b)”), this Court must conduct a preliminary review and determine whether

“it plainly appears from the motion, any attached exhibits, and the record of prior proceedings that

the moving party is not entitled to relief.” If it does so appear, the motion must be dismissed. Id.

Rule 4(b) allows for the dismissal of motions that state “only bald legal conclusions with no

supporting factual allegations.” Pettigrew v. United States, 480 F.2d 681, 684 (6th Cir. 1973)

(quoting Sanders v. United States, 373 U.S. 1, 19 (1963)). For the following reasons, it plainly

appears that Movant is not entitled to relief because his direct appeal remains pending.
Accordingly, the Magistrate Judge RECOMMENDS that the motion to vacate be DENIED

without prejudice.

I.     BACKGROUND AND PROCEDURE

       On April 28, 2017, Movant, a federal prisoner was sentenced to a term of imprisonment of

120 months to be followed by five years of supervised release after he pleaded guilty, pursuant to

a negotiated plea agreement (Doc. 155), to one count of Conspiracy to Possess with Intent to

Distribute Five or More Kilograms of Cocaine in violation of 21 U.S.C. § 841(a)(1),

841(b)(1)(A)(ii), and 846. (Doc. 354.) On December 8, 2017, Movant filed a motion to vacate

under 28 U.S.C. § 2255 (“first motion to vacate”). (Doc. 407.) In that first motion to vacate,

Movant alleged one claim— that he received ineffective assistance of counsel when his attorney

failed to file an appeal after being instructed to do so. (Id.) Respondent conceded that Movant’s

claim appeared to be meritorious. (Doc. 435.) As a result, the Magistrate Judge issued a Report

and Recommendation (“R&R”) recommending that the first motion to vacate be granted, final

judgment be vacated, and a new judgment entered so that appointed counsel could file a timely

appeal on Movant’s behalf. (Doc. 436.) The R&R was adopted and affirmed, and the Court

entered a new judgment on August 20, 2018. (Doc. 437, 438.)

       On August 23, 2018, Movant’s appointed counsel filed a notice of direct appeal. (Doc.

440.) Movant’s direct appeal was docketed in the United States Court of Appeals for the Sixth

Circuit as United States v. Bolivar Emilio–Medino, Case No. 18–3805. In that appeal, Movant

alleges that he received ineffective assistance of counsel when counsel failed to challenge two

sentencing enhancements and that Movant’s sentence is unreasonable because counsel’s failures

precluded him from receiving the benefit of a safety valve provision when he was sentenced.




                                                2
(Bolivar Emilio–Medino, Case No. 18–3805, Doc. 29–1.) The Sixth Circuit’s docket indicates that

Movant’s direct appeal remains pending.

       On April 15, 2019, Movant filed a second motion to vacate under § 2255 (“second motion

to vacate”). (Doc. 451.) In the second motion to vacate, Movant raises the same ineffective

assistance allegations that he has raised in his direct appeal. (Id.) He additionally alleges that he

received ineffective assistance of counsel because counsel failed to object to the Pre-Sentence

Investigation Report and because counsel suffered from mental health issues. (Id.)

II.    LAW AND ANALYSIS

       As a preliminary matter, the Magistrate Judge concludes that Petitioner does not need

permission from the Sixth Circuit to proceed with his second motion to vacate. Pursuant to the

Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat. 1214) (the

“AEDPA”), a federal prisoner ordinarily cannot proceed in a district court with a second or

successive motion to vacate under § 2255 unless a circuit court of appeals authorizes him to do so.

28 U.S.C. §§ 2244(b)(3)(A), 2255(h). Nevertheless, not every second–in–time or later motion to

vacate is successive such that it requires authorization from a circuit court. In re Sims, 111 F.3d

45, 47 (6th Cir. 1997) (per curiam ). Indeed, in Storey v. Vasbinder, the Sixth Circuit held that a

habeas corpus petition filed after a remedial appeal, 1 ordered in response to an earlier petition,

does not constitute a successive petition even if it includes claims that could have been, but were

not included, in a first petition. 657 F.3d 372, 377–78 (6th Cir. 2011).

       Such is the case here. The first motion to vacate alleged that Movant received ineffective

assistance of counsel because his attorney failed to file an appeal after being instructed to do so.



1
  Although Storey involved a second petition filed by a state prisoner, the Storey Court expressly
indicated that it relied upon reasoning in cases that involved applications for relief under both §§
2254 and 2255.
                                                 3
(Doc. 407.) That motion was granted and a new judgment entered so that appointed counsel could

file a timely direct appeal on Movant’s behalf. (Doc. 436, 437, 438.) Movant has been restored

to the same status he would have enjoyed had he not received ineffective assistance of counsel.

See Storey, 657 F.3d at 377–78. Thus, even though the claims that Movant asserts in the second

motion to vacate appear to have been known or knowable when he filed the first motion to vacate,

the second motion to vacate is not successive within the meaning of the AEDPA. See Storey, 657

F.3d at 377–78; see also Urinyi v. United States, 607 F.3d 318, 321 (2nd Cir. 2010) (explaining

that when a movant is forced to use a § 2255 motion to obtain a direct appeal, barring a subsequent

§ 2255 motion would strip him of the opportunity to lodge a true collateral attack on his sentence,

which is the explicit purpose of §2255); Johnson v. United States, 362 F.3d 636, 638 (9th Cir.

2004) (holding that “a successful § 2255 petition used as a device to obtain an out–of–time appeal,

does not render a subsequent collateral challenge ‘second’ or ‘successive’ under [the] AEDPA”);

In re Olabode, 32 F.3d 166, 173 (3rd Cir. 2003) (holding that movant’s § 2255 motion was not

second or successive under the AEDPA because his first motion merely sought reinstatement of

the right to direct appeal); McIver v. United States, 307 F.3d 1327 1331 (11th Cir. 2002) (holding

that “[a] successful motion to file an out-of-time notice of appeal . . . does not render subsequent

collateral proceedings ‘second or successive’”).

       Movant’s direct appeal, however, remains pending.            In absence of extraordinary

circumstances, a district court is precluded from considering a motion to vacate under § 2255

during the pendency of the movant’s direct appeal. Capaldi v. Pontesso, 135 F.3d 1122, 1124 (6th

Cir. 1998) (collecting cases); see also Rule 5, Rules Governing Section 2255 Proceedings in the

United States District Courts, Advisory Committee Note (1976 Adoption) (explaining that courts

hold that a § 2255 motion “is inappropriate if the movant is simultaneously appealing the



                                                   4
decision.”). This practice ensures the orderly administration of justice and preserves judicial

economy. See Federal Rules Governing § 2255 Proceedings Rule 5 advisory committee’s note.

See also Joy v. United States, Case No. 16–6494, 2017 WL 451, at * 2 (6th Cir. March 20, 2017)

(explaining why district courts do not entertain § 2255 motions while direct appeals are pending).

The Magistrate Judge concludes that there are no extraordinary circumstances that require this

Court to determine the issues presented in the second motion to vacate while Movant’s direct

appeal remains pending and that judicial efficiency and economy will be better served if this Court

refrains from entertaining that motion now.

III.   RECOMMENDED DISPOSITION

       For these reasons, the Magistrate Judge RECOMMENDS that the motion to vacate be

DENIED without prejudice.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report and Recommendation, file and serve on all parties written objections

to those specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A District Judge of this Court shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a District Judge of this Court may accept,

reject, or modify, in whole or in part, the findings or recommendations made herein, may receive

further evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

636(B)(1).

       The parties are specifically advised that failure to object to this Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report



                                                 5
and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: May 6, 2019                                   /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                6
